Citation Nr: 0938959	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative disc disease of the spine with L5-S1 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from September 1964 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was previously before the 
Board in January 2007 and October 2007, at which times it was 
remanded for further development.  

In April 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the Board remanded the issue on appeal in 
order to obtain a new VA examination.  The examiner was 
specifically requested to provide an opinion as to the 
etiology of the Veteran's current low back disability, 
including whether or not any diagnosed low back disability 
existed prior to active service and if so, whether such pre-
existing condition was aggravated (chronic worsening of 
underlying condition beyond natural progression as opposed to 
temporary flare-up of symptoms) during service.  The examiner 
was also requested to provide an opinion as to whether any 
low back disability that did not pre-exist service began 
during service or is related to some incident of service.  
The Board specifically directed that the examiner express an 
opinion as to whether he/she agreed with the April 1, 2004 
statement of Dr. Olsewski that the Veteran's 
spondylolisthesis "undoubtedly came about during his teenage 
years as a result of a non-union of a stress fracture."

The record demonstrates that the Veteran was afforded a VA 
examination in April 2009.  The examination report shows that 
the Veteran reported that he did not injure his back prior to 
service and that he injured his lower back in service in July 
1965 while lifting 55 gallon drums of fuel in Korea.  The 
examiner noted that none of the information that the Veteran 
had reported was available in the claims file, but that the 
Veteran indicated that he was in possession of a document 
from his commander at that time that he witnessed such an 
incident but was unable to provide any copy of this document.  
The Veteran also reported that he injured his back in 1988 
while working as a corrections officer when he fell out of 
the back seat of a moving vehicle.  The examiner also 
referenced the April 2004 opinion from Dr. Olsewski, in which 
he opined that the Veteran's lytic spondylolisthesis noted at 
L5-S1 came from a teenage nonunion stress fracture.  The 
examiner, who indicated that he reviewed the claims file, 
opined that the Veteran's L5 spondylolisthesis at L5-S1, 
moderate spondylosis L4, 5, L5, S1, and posttraumatic 
superior endplate compression of L1 vertebral body was, 
"based on history, clinical and imaging information, more 
likely than not service-connected."

However, after reviewing the examination report, the Board 
finds that the examiner's April 2009 opinion is inadequate.  
In this regard, the examiner did not, as was directed by the 
Board in its October 2007 Remand, comment on whether any of 
the Veteran's diagnosed low back disabilities existed prior 
to service and if such disabilities were aggravated by 
service.  Additionally, as was also directed by the Board in 
its October 2007 Remand, the examiner failed to provide an 
opinion as to whether or not he agreed with Dr. Olsewski's 
April 1, 2004 statement regarding the onset and etiology of 
the Veteran's spondylolisthesis.  Further, the examiner did 
not provide a well-supported clinical rationale for his 
opinion that the Veteran's current low back disability is 
service-connected.  The Board notes that this is especially 
significant, particularly in light of the fact that the 
examiner acknowledged that there was no evidence of an in-
service low back injury (despite the Veteran's assertions to 
the contrary) and the fact that the Veteran reported injuring 
his back in 1988 in a post-service work-related accident. 



Given the foregoing, the Board finds that compliance with the 
October 2007
Board remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for further development

Accordingly, the case is REMANDED for the following action:

1.  Obtain any continuing records of 
treatment of the Veteran, dated from 
April 2009 to the present from the Bronx, 
New York, VA Medical Center, excluding 
those already associated with the claims 
folder, and any other identified 
provider.  If no records are available, 
the claims folder must indicate this fact 
and document the attempt(s) made to 
obtain the record(s).

2.  The Veteran's claims folder and a 
separate copy of this remand should be 
forwarded to an appropriate VA clinician 
for review and an opinion as to the 
nature and etiology of the Veteran's 
current low back disability.  The 
reviewing clinician must annotate in the 
resulting report that the claims file was 
in fact made available for review.  

The reviewing clinician should obtain a 
detailed history from the claims file, 
including records received from the 
Social Security Administration reflecting 
a work-related injury in December 1988, 
with initial treatment by Neil J. 
Cobelli, M.D., in January 1989, and 
reevaluation in February 1992 by A.G. 
Zale, M.D.  The reviewing clinician 
should also review the available service 
treatment records, and the medical 
opinions and medical records of John M. 
Olsewski, M.D.

The reviewing clinician is advised that 
the Veteran has stated that he had no 
back complaints or injury prior to 
service, and was never treated for back 
problems prior to service. See, for 
example, April 7, 2006, Board Hearing 
Transcript, page 10.

If the Veteran's low back disability is 
comprised of separate back pathologies, 
the reviewing clinician should provide a 
diagnosis of each condition, e.g., 
degenerative disc disease, a herniated 
nucleus pulposus, spondylolisthesis, etc.

The reviewing clinician should provide an 
opinion as to whether it is at least as 
likely as not that any aspect of the 
Veteran's current disability existed 
prior to active service.  The reviewing 
clinician should provide a rationale for 
each aspect of the Veteran's current 
disability that he finds existed prior to 
service.

In particular, the Board is interested in 
whether, taking into account the 
Veteran's full medical history (including 
post-service injuries), it is at least as 
likely as not that his spondylolisthesis, 
residuals of a compression fracture at L1 
(see April 1, 2004, treatment record from 
John M. Olsewski, M.D.), degenerative 
changes of the lumbar spine, or 
degenerative disc disease existed prior 
to service.

In so doing, the reviewing clinician 
should express an opinion as to whether 
he agrees with the April 1, 2004, 
statement of Dr. Olsewski that the 
Veteran's spondylolisthesis "undoubtedly 
came about during his teenage years as a 
result of a non-union of a stress 
fracture."

If the reviewing clinician finds that any 
currently diagnosed condition at least as 
likely as not existed prior to service, 
the examiner should opine, for each such 
condition, whether that condition was at 
least as likely as not aggravated 
(chronic worsening of underlying 
condition beyond natural progression as 
opposed to temporary flare-up of 
symptoms) during service.

For each current condition that the 
reviewing clinician finds did not pre-
exist service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the condition 
began during service or is related to 
some incident of service.

The rationale for all reported opinions 
must be set forth in detail.

If the reviewing clinician deems that 
additional clinical examination of the 
Veteran is warranted in order to provide 
the above requested opinions, then such 
examination should be scheduled.  

3.  Following completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




